           Case 1:19-cv-00999-NONE-EPG Document 38 Filed 02/12/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   ALBERT ORTEGA,                                              Case No. 1:19-cv-00999-NONE-EPG (PC)
10                     Plaintiff,                                ORDER REQUIRING PLAINTIFF TO
                                                                 PROVIDE INITIAL DISCLOSURES AND
11          v.                                                   PARTIES TO EXCHANGE DOCUMENTS
12   UNITED STATES OF AMERICA,
13                     Defendant.
14

15           Albert Ortega (“Plaintiff”) is a federal prisoner proceeding pro se and in forma pauperis
16   in this action.
17           On November 6, 2020, the Court issued an order setting an initial scheduling
18   conference, requiring the parties to exchange initial disclosures, and requiring the parties to file
19   scheduling conference statements. (ECF No. 31). On the day the scheduling conference was
20   supposed to be held, Plaintiff’s institution of confinement indicated that it could not make
21   Plaintiff available for the conference. Accordingly, the Court vacated the conference. (ECF
22   No. 37).
23           After reviewing this case, including Defendant’s scheduling report, the Court finds that
24   it can schedule this case without holding a scheduling conference.1 The Court will issue a
25   separate order that opens discovery and includes the schedule for this case.
26           Additionally, Plaintiff did not file a scheduling conference statement, and according to
27
             1
               While the Court is not holding a scheduling conference at this time, the Court may set other conferences
28   or hearings in the future.

                                                             1
           Case 1:19-cv-00999-NONE-EPG Document 38 Filed 02/12/21 Page 2 of 3



 1   Defendant, Plaintiff did not provide Defendant with his initial disclosures (ECF No. 35, p. 2).
 2   The Court does not need a scheduling conference statement from Plaintiff at this time, but will
 3   require Plaintiff to provide Defendant with his initial disclosures within thirty days.
 4            Finally, in an effort to secure the just, speedy, and inexpensive disposition of this
 5   action,2 and after consideration of Federal Rule of Civil Procedure 26(b)(1),3 the Court will
 6   direct that certain documents that are central to the dispute be promptly produced.4
 7            Accordingly, based on the foregoing, IT IS ORDERED that:
 8                1. Plaintiff has thirty days from the date of service of this order to serve
 9                     Defendant’s counsel with his initial disclosures. As discussed in the Court’s
10                     prior order (ECF No. 31), Plaintiff shall provide Defendant with “[t]he name
11                     and, if known, the address and telephone number of each individual likely to
12                     have discoverable information−along with the subjects of that information−that
13                     [Plaintiff] may use to support [his] claims or defenses, unless the use would be
14                     solely for impeachment.” (Id. at 3). Plaintiff shall also provide Defendant with
15                     a “copy−or a description by category and location−of all documents,
16                     electronically stored information, and tangible things that [Plaintiff] has in [his]
17                     possession, custody, or control and may use to support [his] claims or defenses,
18                     unless the use would be solely for impeachment.” (Id.).5
19                2. The parties have thirty days from the date of service of this order to serve the
20
               2
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
21   principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
     is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
22   enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
     identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
23   adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
               3
                 Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery regarding any
24   nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs of the case,
     considering the importance of the issues at stake in the action, the amount in controversy, the parties’ relative
25   access to relevant information, the parties’ resources, the importance of the discovery in resolving the issues, and
     whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
26   “Information within this scope of discovery need not be admissible in evidence to be discoverable.” Id.
               4
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
27   26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
     local rule that the parties disclose additional information without a discovery request.”).
28             5
                 If Plaintiff has already provided Defendant with his initial disclosures he does not need to re-serve them.

                                                               2
         Case 1:19-cv-00999-NONE-EPG Document 38 Filed 02/12/21 Page 3 of 3



 1                   opposing party with Plaintiff’s medical records from July 20, 2018, through July
 2                   20, 2019. Parties do not need to produce documents they have already provided
 3                   or documents that were provided to them by the opposing party.
 4              3. If any party obtains medical records from another entity, that party shall
 5                   promptly produce a copy of those documents to the opposing party. Parties do
 6                   not need to produce documents they have already provided or documents that
 7                   were provided to them by the opposing party.
 8              4. Defendant has thirty days from the date of service of this order to produce the
 9                   statement from Officer Michael Fontes that Bureau of Prisons staff investigating
10                   Plaintiff’s administrative claim obtained. If any other evidence or witness
11                   statements were generated from an investigation into the grievance filed by
12                   Plaintiff related to the allegations in the complaint, Defendant must promptly
13                   provide those documents to Plaintiff or submit them for in camera review.6
14              5. Plaintiff has thirty days from the date of service of this order to provide
15                   Defendant with any witness statements that he has obtained.
16              6. Within thirty days from the date of service of this order (or within thirty days of
17                   receiving additional documents), any party may object to providing the
18                   documents listed above. If Defendant objects based on the official information
19                   privilege, Defendant must provide the documents to the Court for in camera
20                   review.
21
     IT IS SO ORDERED.
22

23
       Dated:       February 12, 2021                                 /s/
24                                                             UNITED STATES MAGISTRATE JUDGE

25

26

27

28        6
              The procedures for submitting documents for in camera review are included in the scheduling order.

                                                           3
